Opinion
Per Curiam,
Relator has filed numerous petitions for writ of habeas corpus, and this is the third time that an appeal has been taken to this Court from the dismissal of his petitions. He filed a petition for writ of habeas corpus on January 27, 1950, in the Court of Common Pleas of Montgomery County. After hearing, the writ was refused and no appeal was taken from the dismissal of his petition. On May 1, 1951, he filed a second petition for writ of habeas corpus. From the dismissal of this petition he appealed to the Superior Court. In an extensive opinion we reviewed the record and affirmed the order of the court below. Com. ex rel. Baerchus v. Burke, 172 Pa. Superior Ct. 400, 94 A. 2d 87 (al*463locatur refused 172 Pa. Superior Ct. xxiv, certiorari denied by tbe Supreme Court of tbe United States, 345 U. S. 966, 73 S. Ct. 953, 97 L. Ed. 1385). Relator again appealed to this Court from an order of the Court of Common Pleas of Lackawanna County dismissing bis petition for writ of habeas corpus, wbicb order we affirmed in Com. ex rel. Baerchus v. Day, 178 Pa. Superior Ct. 455, 115 A. 2d 894 (allocatur refused, 178 Pa. Superior Ct. xxix, certiorari denied by tbe Supreme Court of the United States).
Tbe relator’s petition, which is now before us, was filed in the Court of Common Pleas of Lackawanna County on February 4, 1957. Tbe petition was dismissed without a bearing. It contains tbe same averments set forth in bis previous petitions.
However, relator now claims that, in addition to tbe previous averments, consideration should be given to bis allegations that be was improperly cross-examined by tbe district attorney at bis trial, that during tbe conduct of bis trial be received prejudicial newspaper publicity, and that these grounds were not considered by tbe court in bis previous applications for release.
If there was any merit in these allegations they constituted matters wbicb should have been raised in the court below and then on appeal. Relator recognized in bis petition that be was represented by counsel at bis trial, and that no appeal was taken from the sentences imposed. Relator has bad ample opportunity in bis previous petitions to present any material allegations. Relator by his several petitions attempts to secure a review of adjudicated matters or the consideration of alleged trial errors. We have repeatedly said that alleged trial errors are not reasons for relief in a habeas corpus proceeding. Com. ex rel. Lancaster v. Johnston, 181 Pa. Superior Ct. 561, 124 A. 2d 132. Relator’s present petition was properly dismissed with*464out a hearing as his alleged new averments did not constitute prima facie a denial of due process. See Com. ex rel. Melensky v. Maroney, 178 Pa. Superior Ct. 364, 368, 115 A. 2d 924.
The order of the court below is affirmed.